321 So.2d 97 (1975)
Jack COHEN, Appellant,
v.
Helen C. COHEN, Appellee.
No. 75-1280.
District Court of Appeal of Florida, Fourth District.
October 31, 1975.
Michael Sigman, Orlando, for appellant.
H. Lee Bauman, Ellis Rubin Law Offices, Miami, for appellee.
PER CURIAM.
Appellant, Jack Cohen, appeals an order entered by the trial court transferring venue of an action for dissolution of marriage to Dade County, Florida.
Appellant has failed to favor us with an appendix containing all pleadings and other parts of the record needed to determine this interlocutory appeal as required by Rule 4.2 F.A.R. 1973. Because of this deficiency we are precluded from reviewing the cause before us. We therefore must assume that the trial court ruled correctly in entering its order transferring venue to Dade County, Florida.
Affirmed.
WALDEN, C.J., and CROSS and OWEN, JJ., concur.